JS 44 (Rev. 10/20)                Case 2:21-cv-01961-GEKP
                                                     CIVIL Document 1 Filed 04/28/21 Page 1 of 27
                                                           COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS

    Sean Coary                                                                                                 St. Joseph's University
    (b)   County of Residence of First Listed Plaintiff                Philadelphia                            County of Residence of First Listed Defendant              Philadelphia
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (If Known)
Daniel S. Orlow, Esq., Console Mattiacci Law,
1525 Locust Street, 9th Fl., Philadelphia, PA 19102

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                  ✖   3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                                (U.S. Government Not a Party)                      Citizen of This State          X1           1      Incorporated or Principal Place         4   ✖ 4

                                                                                                                                                           of Business In This State

    2   U.S. Government                      4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                                (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                      Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                         Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                    TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                        PERSONAL INJURY              PERSONAL INJURY                    625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                           310 Airplane                365 Personal Injury -                   of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product            Product Liability               690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                 Liability              367 Health Care/                                                                                           400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &            Pharmaceutical                                                       PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment             Slander                    Personal Injury                                                       820 Copyrights                   430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’          Product Liability                                                     830 Patent                       450 Commerce
    152 Recovery of Defaulted                 Liability              368 Asbestos Personal                                                     835 Patent - Abbreviated         460 Deportation
         Student Loans                   340 Marine                      Injury Product                                                            New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product              Liability                                                             840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment               Liability             PERSONAL PROPERTY                             LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle           370 Other Fraud                     710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits              355 Motor Vehicle           371 Truth in Lending                    Act                                                                485 Telephone Consumer
    190 Other Contract                       Product Liability       380 Other Personal                  720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability       360 Other Personal              Property Damage                     Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                            Injury                  385 Property Damage                 740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                         362 Personal Injury -           Product Liability               751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                             Medical Malpractice                                             Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS             PRISONER PETITIONS                   790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation                440 Other Civil Rights      Habeas Corpus:                      791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                      441 Voting                  463 Alien Detainee                      Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment       ✖   442 Employment              510 Motions to Vacate                                                    870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                    443 Housing/                    Sentence                                                                 or Defendant)                 896 Arbitration
    245 Tort Product Liability               Accommodations          530 General                                                              871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property          445 Amer. w/Disabilities -  535 Death Penalty                       IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                             Employment              Other:                              462 Naturalization Application                                             Agency Decision
                                         446 Amer. w/Disabilities -  540 Mandamus & Other                465 Other Immigration                                                  950 Constitutionality of
                                             Other                   550 Civil Rights                        Actions                                                                State Statutes
                                         448 Education               555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                         3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                                Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                                  (specify)                 Transfer                          Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             42 U.S.C. § 2000(e), et seq.
VI. CAUSE OF ACTION                          Brief description of cause:
                                             Plaintiff was discriminated against because of his sexual orientation.
VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                            in excess of $75,000                           JURY DEMAND:                X   Yes           No
VIII. RELATED CASE(S)
                                                 (See instructions):
      IF ANY                                                             JUDGE                                                                DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY
                                                                                        ATTOR
                                                                                           OR
                                                                                            RNEY
                                                                                              N  OF
                                                                                                 O RECORD
                                                                                                    REC
                                                                                                    RE
                                                                                                     E
        4/28/2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                        APPLYING IFP                                    JUDGE                           MAG. JUDGE
                           Case 2:21-cv-01961-GEKP   Document
                                              UNITED STATES     1 Filed
                                                            DISTRICT     04/28/21 Page 2 of 27
                                                                     COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                        Philadelphia, PA 19146
Address of Plaintiff: ______________________________________________________________________________________________
                                                       Philadelphia, PA 19131
Address of Defendant: ____________________________________________________________________________________________
                                                                     Philadelphia, PA 19131
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related
                                                                                   ted to any
                                                                                           nnyy casee no
                                                                                                      now   pending
                                                                                                         w ppenddin or within one year previously terminated action in
                                                                                                             endi
this court except as noted above.
      04/28/2021
DATE: __________________________________                     __________________________________________
                                                                             ___
                                                                              ______
                                                                              __   ___
                                                                                     _______
                                                                                          ___________                                      311702
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

              Daniel S. Orlow
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:


      x       Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

      x       Relief other than monetary damages is sought.


      04/28/2021
DATE: __________________________________                     __________________________________________
                                                                         _________
                                                                                 ___
                                                                                   ____
                                                                                     _____________
                                                                                     __ __
                                                                                        __                                                 311702
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law
                                                                                     L /PPro Se
                                                                                             S Plaintiff
                                                                                                Pl i iff                                  Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
            Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 3 of 27
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM
  SEAN COARY                                      :                          CIVIL ACTION
                                                  :
                       v.                         :
                                                  :
   ST. JOSEPH'S UNIVERSITY                        :                          NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( X)


04/28/2021                                                          Plaintiff, Sean Coary
Date                               Attorney-at-law                       Attorney for
 215-545-7676                   215-405-2900                          orlow@consolelaw.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
         Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 4 of 27




                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
Plaintiff,                                 :
                                           :
        SEAN COARY                         : Case No. _____
                                           :
        v.                                 :
                                           :
Defendant,                                 : JURY TRIAL DEMANDED
                                           :
        ST. JOSEPH’S UNIVERSITY            :
__________________________________________:

                                 CIVIL ACTION COMPLAINT

I.     INTRODUCTION

       Plaintiff, Sean Coary, brings this action against Defendant St. Joseph’s University for

violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et seq. (“Title VII”),

the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq. (“PHRA”), and the Philadelphia Fair

Practices Ordinance, Phila. Code § 9-1100, et seq. (“PFPO”).

       Despite Plaintiff’s dedication and consistently excellent performance, Defendant denied

Plaintiff’s application for tenure and promotion and then terminated his employment because of

his sexual orientation (homosexual). Of the ten (10) other faculty members up for tenure along

with Plaintiff, Plaintiff was the only homosexual applicant and the only one that was denied tenure

and promotion. Defendant’s discriminatory actions were taken against the recommendation of

external reviewers as well as Defendant’s own Board of Rank and Tenure.

       Plaintiff seeks damages, including back-pay, front-pay, compensatory, punitive, attorneys’

fees and costs, and all other relief that this Court deems appropriate.
         Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 5 of 27




II.    PARTIES

       1.       Plaintiff Sean Coary is an individual and citizen of the Commonwealth of

Pennsylvania, residing therein in Philadelphia, PA.

       2.       Defendant St. Joseph’s University is a nonprofit corporation organized under the

laws of the Commonwealth of Pennsylvania with a principal place of business located at 5600 City

Ave, Philadelphia, PA 19131.

       3.       At all times material hereto, Plaintiff was an employee of Defendant within the

meaning of the statutes that form the basis of this matter.

       4.       At all times material hereto, Defendant was an employer of Plaintiff within the

meaning of the statutes that form the basis of this matter.

       5.       At all times material hereto, Defendant employed more than fifteen (15) people.

       6.       At all times material hereto, Defendant acted by and through its authorized agents,

servants, workmen, and/or employees within the course and scope of their employment with

Defendant and in furtherance of Defendant’s business.

III.   JURISDICTION AND VENUE

       7.       The causes of action set forth in this Complaint arise under Title VII, the PHRA,

and the PFPO.

       8.       The District Court has subject matter jurisdiction over Count I (Title VII) pursuant

to 28 U.S.C. § 1331.

       9.       The District Court has supplemental jurisdiction over Count II (PHRA) and Count

III (PFPO) pursuant to 28 U.S.C. § 1367.

       10.      Venue is proper under 28 U.S.C. § 1391(b).

       11.      On or about August 30, 2019 Plaintiff filed a Complaint of Discrimination with the


                                                 2
        Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 6 of 27




Pennsylvania Human Relations Commission (PHRC), complaining of the various acts of

discrimination alleged herein. Plaintiff’s Complaint of Discrimination was dual filed with the

Equal Employment Opportunity Commission (“EEOC”). Attached hereto, incorporated herein,

and marked as Exhibit “A” is a true and correct copy of the August 30, 2019 Complaint of

Discrimination (with minor redactions for purposes of electronic filing of confidential/identifying

information).

       12.      On December 4, 2020, the Pennsylvania Human Relations Commission informed

Plaintiff that more than one year had passed since the filing of his Complaint of Discrimination,

advising him that he had the right to bring an action in the appropriate Court of Common Pleas

based on the alleged violations of the PHRA.

       13.      On February 5, 2021, the EEOC issued Plaintiff a Notice of Dismissal and Right to

Sue. Attached hereto is a true and correct copy of that notice.

       14.      Plaintiff is filing this complaint within ninety (90) days from his receipt of the

EEOC’s Notice of Dismissal and Right to Sue.

       15.      Plaintiff has fully complied with all administrative pre-requisites for the

commencement of this action.

IV.    FACTUAL ALLEGATIONS

       16.      Plaintiff began working for Defendant in August 2013.

       17.      During his employment with Defendant, Plaintiff held the title of Assistant

Professor in Defendant’s Food Marketing Department.

       18.      Plaintiff consistently performed his job duties in a highly competent manner and

routinely received positive feedback on his performance.




                                                 3
            Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 7 of 27




           19.     Plaintiff reported to the Chair of Defendant’s Food Marketing Department and the

Dean of Defendant’s School of Business.

           20.     The Chair of Defendant’s Food Marketing Department was held by the following

individuals during Plaintiff’s employment with Defendant:

                   a. Rich George (August 2013 – December 2013), (male, heterosexual).

                   b. Ferdinand Wirth (January 2014 – May 2015), (male, heterosexual).

                   c. Stephen Porth (May 2015 – August 2018), (male, heterosexual).

                   d. Joseph DiAngelo (August 2018 – August 2019), (male, heterosexual).

                   e. John Stanton (August 2019 – December 2019)), (male, heterosexual).1

           21.     At all relevant times, DiAngelo was Dean of Defendant’s School of Business.

           22.     At all relevant times, the Food Marketing Department Chair and Dean of

Defendant’s School of Business reported to Jeanne Brady, then Provost and Vice President of

Academic Affairs.

           23.     Brady reported to Mark Reed (male, heterosexual), University President.

           24.     At various times throughout Plaintiff’s employment with Defendant, Stanton and

Wirth treated Plaintiff in a hostile and demeaning manner because of his sexual orientation

(homosexual).

           25.     In or about 2016 Wirth commented negatively on Plaintiff’s clothes and style,

stating that what he wore was “too flashy.” Wirth told Plaintiff to “tone down [his] personality.”

           26.     Plaintiff understood these comments from Wirth to be evidence of a bias based on

his sexual orientation.




1
    All references herein to a person’s sexual orientation are to the best of Plaintiff’s knowledge.

                                                        4
         Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 8 of 27




       27.     In or about October 2017, Plaintiff had seniority to choose which teaching schedule

he wanted for the following semester, i.e., the Spring 2018 Semester.

       28.     Plaintiff   selected   a   Tuesday/Thursday       teaching    schedule   over    a

Monday/Wednesday/Friday teaching schedule.

       29.     A Tuesday/Thursday teaching schedule was more desirable to faculty members

than a Monday/Wednesday/Friday teaching schedule.

       30.     Instead of being assigned the more desirable Tuesday/Thursday teaching schedule,

Defendant assigned Plaintiff to the Monday/Wednesday/Friday teaching schedule.

       31.     The reason provided to Plaintiff for being assigned a Monday/Wednesday/Friday

teaching schedule, despite his seniority to elect a Tuesday/Thursday teaching schedule, was that

Sara Williamson (female, heterosexual), Assistant Professor needed a Tuesday/Thursday teaching

schedule to provide her with enough flexibility to visit her fiancé in New York City.

       32.     Plaintiff held more seniority than Williamson with respect to the election of

teaching schedules.

       33.     Plaintiff was told to “just deal with it,” not to “make waves,” and to accept it

because Williamson had a fiancé and Plaintiff did not.

       34.     Plaintiff understood these comments to be evidence of a bias based on his sexual

orientation.

       35.     In or about February 2018, Stanton came into Plaintiff’s office and stated that he

had a “great gaydar” and that he “can smell a gay.” Stanton further stated that he had “great

intuition of picking out gays.”




                                                5
        Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 9 of 27




       36.     In or about April 2018, Stanton came into Plaintiff’s office and asked Plaintiff how

he could “concentrate” in his classroom when female undergraduate students have their “titties”

on display.

       37.     Stanton further asked Plaintiff if he noticed the undergraduates’ “titties,” and asked

Plaintiff how he was not distracted by them.

       38.     In or about October 2018, Plaintiff was informed by Emily Moscato that Wirth had

made disparaging comments about the lesbian, gay, bisexual, transgender, and queer (“LGBTQ”)

community.

       39.     Wirth informed Moscato that he did not agree with the Supreme Court’s decision

that protected same-sex marriage as a constitutional right.

       40.     Wirth reprimanded Moscato for openly supporting same-sex marriage during her

classes and told Moscato that she created a hostile environment for students who did not agree

with constitutional protection for same-sex marriage.

       41.     Wirth informed Moscato that he did not recognize the LGBTQ community as a

“market segment.”

       42.     In or about October 2018, Defendant conducted a “climate study” among its

employees. The results showed that the individuals on Defendant’s campus who identify as

LGBTQ experience less overall comfort at Defendant than heterosexual individuals.

       43.     In November 2019, Reed sent out a campus-wide e-mail stating that Defendant

would be hiring a Chief Diversity Officer in response to multiples instances of harassment and

discrimination. Stanton openly mocked the importance of a Chief Diversity Officer as “just

another administrator.”

       44.     On September 17, 2018, Plaintiff applied for tenure and promotion.



                                                 6
        Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 10 of 27




        45.    Plaintiff’s application sought tenure and promotion to Associate Professor.

        46.    The first level of review in Defendant’s tenure process is conducted by a committee

from the relevant department (the “Department Committee”).

        47.    The Department Committee that reviewed Plaintiff’s tenure and promotional

application was comprised of Stanton and Wirth.

        48.    Plaintiff was qualified for both tenure and promotion.

        49.    On or about October 11, 2018, Stanton and Wirth voted against Plaintiff’s

application for tenure and promotion.

        50.    Stanton’s stated reason for voting against Plaintiff’s tenure and promotion was that

Plaintiff’s research was deficient.

        51.    Wirth’s stated reason for voting against Plaintiff was that Plaintiff’s teaching was

deficient.

        52.    Wirth had applied for and was granted tenure as of August 2013.

        53.    When Wirth had applied for tenure, Stanton informed Wirth to write his own letter

of recommendation for Stanton to sign.

        54.    Plaintiff was never given the opportunity by Stanton to write his own letter of

recommendation.

        55.    The second step in Defendant’s tenure process is review by anonymous faculty

members external to the University.

        56.    On October 21, 2018, Plaintiff learned that all three (3) of the anonymous external

faculty reviewers voted in favor of Plaintiff’s tenure, and that two (2) out of the three (3)

anonymous external faculty reviewers voted in favor of Plaintiff’s promotion.




                                                7
        Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 11 of 27




       57.     Following the departmental votes and votes by external reviewers, the next step in

Defendant’s tenure process is a vote by the relevant Dean.

       58.     At the time of Plaintiff’s application for tenure and promotion, DiAngelo was the

Dean of Defendant’s School of Business.

       59.     DiAngelo voted on Plaintiff’s application before it was presented to Defendant’s

Board of Rank and Tenure.

       60.     On November 17, 2018, DiAngelo voted against Plaintiff’s tenure and promotion

application.

       61.     During the winter break of the 2018-2019 academic year, Defendant’s Board of

Rank and Tenure held a vote on Plaintiff’s application for tenure and promotion.

       62.     The Board of Rank and Tenure is comprised of eight (8) tenured professors at

Defendant and is responsible for making the final decision on applications for tenure and

promotion, subject to approval by the University President.

       63.     The Board of Rank and Tenure voted in favor of Plaintiff’s application.

       64.     Notwithstanding the Board of Rank and Tenure’s vote, in a March 8, 2019 phone

call with Brady, Plaintiff was told that his application for tenure and promotion had been denied.

       65.     Plaintiff was informed during his March 8, 2019 conversation with Brady that his

employment was being terminated and that he would only be offered a one-year non-renewable

contract.

       66.     The denial of Plaintiff’s application for tenure and promotion was confirmed in a

letter dated March 8, 2019 signed by Reed.




                                                8
        Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 12 of 27




        67.      Subsequent to the denial of his application for tenure and promotion, Plaintiff

learned that Reed had overridden the Board of Rank and Tenure’s vote, which is rare, and denied

Plaintiff’s application.

        68.      Plaintiff was the only Assistant Professor, out of a total of eleven (11) Assistant

Professors up for tenure and promotion, who was denied tenure and promotion in March 2019.

All other Assistant Professors up for tenure and promotion were granted the same based on the

recommendations of the Board of Rank and Tenure.

        69.      Out of the ten (10) other Assistant Professors that were being reviewed for tenure

and promotion along with Plaintiff, Plaintiff was the only homosexual Assistant Professor under

consideration.

        70.      Plaintiff’s employment with Defendant ended on December 31, 2019.

        71.      Plaintiff’s sexual orientation was a motivating and/or determinative factor in

Defendant’s discriminatory treatment of him, including the denial of his application for tenure and

promotion and the termination of his employment.

        72.      As a direct and proximate result of the discriminatory conduct of Defendant,

Plaintiff has in the past incurred, and may in the future incur, a loss of earnings and/or earning

capacity, loss of benefits, pain and suffering, embarrassment, humiliation, loss of self-esteem,

mental anguish, and loss of life’s pleasures, the full extent of which is not known at this time.

                  COUNT I – Title VII of the Civil Rights Act of 1964 (Title VII)

        73.      Plaintiff incorporates herein by reference the paragraphs set forth above as if set

forth herein in their entirety.

        74.      Defendant has violated Title VII by committing the foregoing acts of

discrimination.


                                                  9
        Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 13 of 27




        75.     Defendant intentionally discriminated against Plaintiff because of his sexual

orientation as set forth herein, including denying his application for tenure and promotion and

terminating his employment.

        76.     Defendant acted with malice and/or reckless indifference toward the federally

protected rights of Plaintiff and its conduct warrants the imposition of punitive damages.

        77.     As a direct and proximate result of Defendant’s violation of Title VII, Plaintiff has

suffered the damages and losses set forth herein.

        78.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s discriminatory acts unless and until this Court grants

the relief requested herein.

        79.     No previous application has been made for the relief requested herein.

                   COUNT II – Pennsylvania Human Relations Act (PHRA)

        80.     Plaintiff incorporates herein by reference the paragraphs set forth above as if set

forth herein in their entirety.

        81.     Defendant has violated the PHRA by committing the foregoing acts of

discrimination.

        82.     Defendant intentionally discriminated against Plaintiff because of his sexual

orientation as set forth herein, including denying his application for tenure and promotion and

terminating his employment.

        83.     As a direct and proximate result of Defendant’s violation of the PHRA, Plaintiff

has suffered the damages and losses set forth herein.




                                                 10
        Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 14 of 27




        84.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s discriminatory acts unless and until this Court grants

the relief requested herein.

        85.     No previous application has been made for the relief requested herein.

                  COUNT III – Philadelphia Fair Practices Ordinance (PFPO)

        86.     Plaintiff incorporates herein by reference the paragraphs set forth above as if set

forth herein in their entirety.

        87.     Defendant has violated the PFPO by committing the foregoing acts of

discrimination.

        88.     Defendant intentionally discriminated against Plaintiff because of his sexual

orientation as set forth herein, including denying his application for tenure and promotion and

terminating his employment.

        89.     Defendant acted with malice and/or reckless indifference toward the statutorily

protected rights of Plaintiff and its conduct warrants the imposition of punitive damages.

        90.     As a direct and proximate result of Defendant’s violation of Title VII, Plaintiff has

suffered the damages and losses set forth herein.

        91.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s discriminatory acts unless and until this Court grants

the relief requested herein.

        92.     No previous application has been made for the relief requested herein.

                                             RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

Plaintiff, Sean Coary, and against Defendant:


                                                 11
        Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 15 of 27




        a)     declaring the acts and practices complained of herein to be in violation of Title VII;

        b)     declaring the acts and practices complained of herein to be in violation of the

PHRA;

        c)     declaring the acts and practices complained of herein to be in violation of the PFPO;

        d)     enjoining and restraining permanently the violations alleged herein;

        e)     awarding damages to Plaintiff for the past and future economic losses that he has

suffered;

        f)     awarding compensatory damages to Plaintiff for past and future emotional upset,

mental anguish, humiliation, loss of life’s pleasures, and pain and suffering;

        g)     awarding punitive damages to Plaintiff;

        h)     awarding Plaintiff the costs of this action, together with reasonable attorney’s fees;

        i)     granting such other and further relief as this Court deems appropriate.



                                              CONSOLE MATTIACCI LAW, LLC



        Dated: April 28, 2021         BY:     ____________________________
                                              Daniel S. Orlow, Esq.
                                              1525 Locust Street, 9th Floor
                                              Philadelphia, PA 19102
                                              (215) 545-7676
                                              Attorneys for Plaintiff, Sean Coary




                                                12
Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 16 of 27




                 Exhibit “A”
Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 17 of 27
Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 18 of 27
Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 19 of 27
Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 20 of 27
Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 21 of 27
Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 22 of 27
Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 23 of 27
Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 24 of 27
Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 25 of 27
Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 26 of 27




                 Exhibit “B”
Case 2:21-cv-01961-GEKP Document 1 Filed 04/28/21 Page 27 of 27
